               IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                            CLARKSBURG


DANA ECHARD, individually
and on behalf of the wrongful
death beneficiaries of
Leslie Eubank,

          Plaintiff,


v.                                        Civ. Action No. 1:17-cv-206
                                                 (Judge Kleeh)


UNITED STATES OF AMERICA,

          Defendant.


     MEMORANDUM OPINION AND ORDER GRANTING MOTION TO DISMISS
       FOR LACK OF SUBJECT MATTER JURISDICTION [ECF NO. 4]

     Pending before the Court is Defendant’s Motion to Dismiss for

Lack of Subject Matter Jurisdiction [ECF No. 4]. For the reasons

discussed below, the Court grants the Motion.

                       I.   PROCEDURAL HISTORY

     On   December     1,   2017,   the     Plaintiff,   Dana   Echard

(“Plaintiff”), individually and on behalf of the wrongful death

beneficiaries of Leslie Eubank (“Mr. Eubank”), filed this action

against the United States of America (“Defendant”). Plaintiff

brings a medical negligence claim under the Federal Tort Claims

Act (“FTCA”) based on the acts or omissions of Dr. James B. Hill

(“Dr. Hill”), an employee of the Department of Veterans Affairs
ECHARD V. USA                                                 1:17-CV-206

       MEMORANDUM OPINION AND ORDER GRANTING MOTION TO DISMISS
         FOR LACK OF SUBJECT MATTER JURISDICTION [ECF NO. 4]

(the “VA”). On February 12, 2018, Defendant filed a Motion to

Dismiss for Lack of Subject Matter Jurisdiction (the “Motion to

Dismiss”). The Honorable Irene M. Keeley, United States District

Judge, issued a First Order and Notice Regarding Discovery and

Scheduling (the “First Order”). The Motion to Dismiss was fully

briefed, and the parties jointly moved to stay the First Order

until the Court resolved the Motion to Dismiss. The Court granted

that   motion,   but   the    entire   case   was   incorrectly   marked   as

“stayed.” The case was then transferred to the Honorable Thomas S.

Kleeh, United States District Judge, on December 1, 2018.

                        II.    STANDARD OF REVIEW

       Rule 12 of the Federal Rules of Civil Procedure provides that

“[i]f the court determines at any time that it lacks subject-

matter jurisdiction, the court must dismiss the action.” Fed. R.

Civ. P. 12(h)(3). The burden of proving subject matter jurisdiction

on a motion to dismiss lies with the party asserting jurisdiction.

CSX Transp., Inc. v. Gilkison, No. 5:05CV202, 2009 WL 426265, at

*2 (N.D.W. Va. Feb. 19, 2009). No presumptive truthfulness attaches

to the plaintiff’s allegations, and the existence of disputed

material facts will not preclude the trial court from evaluating

the merits of the jurisdictional claims. Id. at *2.




                                       2
ECHARD V. USA                                                       1:17-CV-206

       MEMORANDUM OPINION AND ORDER GRANTING MOTION TO DISMISS
         FOR LACK OF SUBJECT MATTER JURISDICTION [ECF NO. 4]

                                III. BACKGROUND

       A.    Medical Treatment

       Mr.   Eubank   had   a   significant    medical     history,    including

hyperkalemia, or excess potassium in the blood as a result of

kidney disease. Id. ¶ 15. In early 2015, Mr. Eubank was treated at

the Louis A. Johnson VA Medical Center (the “Clarksburg VA”). Id.

¶ 13. His discharge summary recited his history of hyperkalemia,

noted that kayexalate was an active prescription, and indicated

the continued need to monitor his potassium levels. Id. ¶ 17. When

he left the Clarksburg VA, his lab values were stable and normal,

given his     medical history. Id.         ¶   18.   Mr.   Eubank    then began

treatment with Dr. Hill at the West Virginia Veterans Nursing

Facility (“WVVNF”). 1 Id. ¶¶ 2, 5. Dr. Hill was an employee of the

VA while providing health care at WVVNF, but this was unknown to

Plaintiff. Def. Memo, ECF No. 5, at 2. Mr. Eubank was a resident

at WVVNF from April 14, 2015, to May 3, 2015. Compl., ECF No. 1,

at ¶ 2.

       On May 3, 2015, at the request of Mr. Eubank’s wife, Mr.

Eubank was transferred to the Clarksburg VA again for evaluation

of poor intake. Id. ¶ 23. At the Clarksburg VA, it was noted that




1   WVVNF is a state-run nursing facility.
                                       3
ECHARD V. USA                                                1:17-CV-206

      MEMORANDUM OPINION AND ORDER GRANTING MOTION TO DISMISS
        FOR LACK OF SUBJECT MATTER JURISDICTION [ECF NO. 4]

Mr.   Eubank   showed a   high   white   blood   cell   count,   high   BUN,

creatinine, sodium, and potassium. Id.

      Later on the same day, Mr. Eubank was transferred to United

Hospital Center (“UHC”). ¶ 24. He was experiencing severe abdominal

pain and black liquid stool that was positive for blood. Id. Mr.

Eubank’s mouth was also dry and crusty, his bowel sounds were

decreased, and his skin was dry. Id. At UHC, he was diagnosed with

acute gastrointestinal bleed with anemia secondary to acute C-

difficile colitis; acute on chronic kidney disease; hyperkalemia;

hypernatremia; and hypotension. Id. ¶ 25. He underwent dialysis

but ultimately was transferred to the hospital’s transitional care

unit, where he died on May 11, 2015. Id.

      B.   Legal Actions

      On November 28, 2016, Plaintiff sent a Notice of Claim and

Screening Certificate of Merit on WVVNF via the West Virginia

Attorney   General,   Patrick    Morrisey;   its   Administrator,       Kevin

Crickard; and Billy Wayne Bailey, Secretary of the West Virginia

Department of Veterans Assistance. Id. ¶ 26. On April 17, 2017,

Plaintiff filed a Complaint in the Circuit Court of Kanawha County,

West Virginia, naming the WVVNF as the sole defendant. Id. ¶ 29.

In April 2017, during the course of the Kanawha County lawsuit,

Plaintiff learned of Dr. Hill’s potential employment with the


                                    4
ECHARD V. USA                                               1:17-CV-206

     MEMORANDUM OPINION AND ORDER GRANTING MOTION TO DISMISS
       FOR LACK OF SUBJECT MATTER JURISDICTION [ECF NO. 4]

federal government. Id. ¶ 30. On May 10, 2017, Plaintiff sent a

Screening Certificate of Merit, a Notice of Claim, and a FTCA claim

form to Dr. Hill at the WVVNF, to the United States Attorney for

the Northern District of West Virginia, to the VA in Washington,

DC, and to the Attorney General of the United States. Id. ¶ 34.

These documents were received by these addressees on May 11, May

11, May 12, and May 16, 2017, 2 respectively. Id. 3

     Plaintiff   now   brings   a   medical   negligence   claim against

Defendant under the FTCA based on the care — or lack thereof —

provided to him by Dr. Hill at WVVNF. She argues that Dr. Hill

failed to prescribe kayexalate and failed to monitor Mr. Eubank’s

potassium levels. Id. ¶ 22. Plaintiff alleges that Dr. Hill’s

deviations from the standard of care caused Mr. Eubank to suffer

from a number of injuries, including death.




2 Plaintiff’s Complaint writes that these documents were received
in 2015, but the Court assumes this is a typographical error.
3 On June 23, 2017, Plaintiff filed an Amended Complaint in state

court and added Dr. Hill as a defendant. Id. ¶ 35. The United
States defended Dr. Hill and removed the case to the United States
District Court for the Southern District of West Virginia. Id. ¶
36. It then sought to substitute the United States for Dr. Hill
and sought a dismissal on the basis of failure to exhaust
administrative remedies. Id. Plaintiff agreed to a dismissal
without prejudice, and Judge Copenhaver dismissed the claims. Id.
¶ 37.
                                     5
ECHARD V. USA                                                      1:17-CV-206

     MEMORANDUM OPINION AND ORDER GRANTING MOTION TO DISMISS
       FOR LACK OF SUBJECT MATTER JURISDICTION [ECF NO. 4]

                                IV.     DISCUSSION

     Federal courts generally lack subject matter jurisdiction to

address lawsuits against the federal government unless the United

States expressly consents to be sued by waiving sovereign immunity.

FDIC v. Meyer, 510 U.S. 471, 475 (1994). The FTCA, 28 U.S.C.

§ 1346,   is     a    waiver   of   sovereign   immunity    when     the   federal

government “would be liable to the claimant in accordance with the

law of the place where the act or omission occurred” for certain

torts,    such       as   negligence,   committed    by    federal    government

employees acting within the scope of their employment. 28 U.S.C.

§ 1346(b)(1).

     The FCTA provides the following statute of limitations:

            A tort claim against the United States shall
            be forever barred unless it is presented in
            writing to the appropriate Federal agency
            within two years after such claim accrues or
            unless action is begun within six months after
            the date of mailing, by certified or
            registered mail, of notice of final denial of
            the claim by the agency to which it was
            presented.

28 U.S.C. § 2401(b).

     A.     Plaintiff knew or should have known of Mr. Eubank’s
            injury on May 3, 2015.

     The United States Court of Appeals for the Fourth Circuit has

held that “a claim accrues within the meaning of Section 2401(b)

when the plaintiff knows or, in the exercise of due diligence,

                                          6
ECHARD V. USA                                         1:17-CV-206

     MEMORANDUM OPINION AND ORDER GRANTING MOTION TO DISMISS
       FOR LACK OF SUBJECT MATTER JURISDICTION [ECF NO. 4]

should have known both the existence and the cause of his injury.”

Gould v. U.S. Dep’t of Health & Human Servs., 905 F.2d 738, 742

(4th Cir. 1990). A claim will accrue even if the claimant does not

know the precise medical reason for the injury, provided that he

knows or should know that some aspect of the medical treatment

caused the injury. See Kerstetter v. United States, 57 F.3d 362,

364–65 (4th Cir. 1995). “[O]nce the claimant is ‘in possession of

the critical facts that he has been hurt and who has inflicted the

injury,’ the claimant has a duty to make diligent inquiry into

whether the injury resulted from a negligent act.” United States

v. Kubrick, 444 U.S. 111, 122 (1979). The full extent of the injury

need not be known. Bohrer v. City Hosp., Inc., 681 F. Supp. 2d

657, 665 (N.D.W. Va. 2010).

     In a medical negligence claim under the FTCA, a claim accrues

when the plaintiff is “put on notice of an injury and would have

discovered the likely cause of this injury had he exercised due

diligence.” Hahn v. United States, 313 Fed. App’x 582, 586 (4th

Cir. 2008). In Hahn, a veteran was complaining of severe weakness

in his limbs. Id. at 583. Medical personnel were instructed that

he was to receive intravenous immunoglobulin treatment for five

days, but he only received treatment for one day. Id. After he was

discharged, he began to consult with other doctors because he was


                                 7
ECHARD V. USA                                               1:17-CV-206

     MEMORANDUM OPINION AND ORDER GRANTING MOTION TO DISMISS
       FOR LACK OF SUBJECT MATTER JURISDICTION [ECF NO. 4]

unsatisfied with his recovery. Id. Hahn later filed an FTCA action

against the United States, alleging that he received negligent

medical treatment. Id. The court, finding that his claim accrued

when he began to consult with other doctors, wrote: “Given Hahn’s

dissatisfaction   with   his   level   of   recovery   at   the   time   of

discharge, together with his subsequent consultations with other

doctors, he was put on notice of an injury.” Id. at 585-86 (adding

that he “would have discovered the likely cause of this injury had

he exercised due diligence”).

     Here, like in Hahn, Mr. Eubank was transferred to another

provider because, presumably, his family was not satisfied with

the quality of care he received at WVNNF. The Complaint states as

follows:

           On May 3, 2015, Mr. Eubank was transferred to
           the VA Medical Center at the request of his
           wife,   for   evaluation  of   poor   intake.
           Laboratory studies showed a high white blood
           cell count (indicative of infection), high
           BUN,    creatinine,    sodium,    and    most
           significantly, potassium. These values taken
           together demonstrate severe acute on chronic
           renal failure as a result of the underlying
           disease and untreated hyperkalemia compounded
           by dehydration.

See Compl., ECF No. 1, at ¶ 23 (emphasis added). Later on the same

day, Mr. Eubank was transferred to UHC: “Upon arrival at UHC, Mr.

Eubank was having severe abdominal pain and black liquid stool


                                   8
ECHARD V. USA                                          1:17-CV-206

     MEMORANDUM OPINION AND ORDER GRANTING MOTION TO DISMISS
       FOR LACK OF SUBJECT MATTER JURISDICTION [ECF NO. 4]

that was positive for blood. His mouth was dry and crusty, bowel

sounds were decreased, and his skin was dry.” Id. ¶ 24. The report

from UHC provides: “The patient’s wife states that over the past

2 weeks, the nursing home has not been taking care of her husband.”

See ECF No. 8-1 at 2 (emphasis added).

     Given that Mr. Eubank was experiencing severe symptoms, his

wife was the one to request his transfer to the Clarksburg VA, and

his wife told UHC that the nursing home was not taking care of

him, the Court finds that Plaintiff was put on notice on May 3,

2015, of the existence of an injury and the cause of the injury.

Plaintiff knew or should have known on May 3, 2015, that Mr. Eubank

was suffering from an injury due to medical care he received (or

failed to receive) from Dr. Hill at WVVNF.

     B.   Plaintiff did not notify the United States in a timely
          manner.

     A claim must be presented to the proper governmental entity

within two (2) years of its accrual. 28 U.S.C. § 2401(b). A claim

is deemed presented when a Federal agency receives notice of it.

28 C.F.R. § 14.2(a) (emphasis added). Here, Plaintiff states that

she sent a Screening Certificate of Merit, a Notice of Claim, and

an FTCA form to Dr. Hill at the WVVNF, to the United States Attorney

for the Northern District of West Virginia, and to the VA in

Washington, DC, on May 10, 2017. See Compl., ECF No. 1, at ¶¶ 33-

                                 9
ECHARD V. USA                                                      1:17-CV-206

     MEMORANDUM OPINION AND ORDER GRANTING MOTION TO DISMISS
       FOR LACK OF SUBJECT MATTER JURISDICTION [ECF NO. 4]

34. By Plaintiff’s own admission, no federal entities received

these documents until May 11, 2017. Id. This all occurred over two

years after May 3, 2015. Therefore, Defendant was not timely

notified   of   the   claim,   and   it   is   barred   by   the    statute   of

limitations.

     C.    Plaintiff is not entitled to equitable tolling.

     Generally, a federal court may equitably toll a statute of

limitations when a party shows “‘(1) that he has been pursuing his

rights diligently, and (2) that some extraordinary circumstance

stood in his way’ and prevented timely filing.” Holland v. Florida,

560 U.S. 631, 649 (2010) (“citing Pace v. DiGuglielmo, 544 U.S.

408, 418 (2005)). Equitable tolling is an “extraordinary” remedy

limited to those occasions when “it would be unconscionable to

enforce the limitation period against the party and gross injustice

would result.” Harris v. Hutchison, 209 F.3d 325, 330 (4th Cir.

2000). Equitable tolling can also apply to presentment of a claim

in an FTCA action. See Wong v. United States, 575 U.S. 402 (2015).

     Here, Plaintiff is not entitled to equitable tolling because

no facts suggest that an extraordinary circumstance exists. No

evidence indicates that the federal government actively prevented

Plaintiff from asserting her claim, nor is there any evidence that

the federal government engaged in any wrongful conduct related to


                                     10
ECHARD V. USA                                                      1:17-CV-206

        MEMORANDUM OPINION AND ORDER GRANTING MOTION TO DISMISS
          FOR LACK OF SUBJECT MATTER JURISDICTION [ECF NO. 4]

her claim. Plaintiff’s argument that she had no reason to know

that Dr. Hill was a federal employee is unpersuasive. There is

nothing in the record to indicate that Plaintiff’s counsel made

attempts to discern the identity of Dr. Hill’s employer. See Gould,

905 F.2d at 745 (noting same and finding that plaintiffs were not

entitled to equitable tolling due to lack of due diligence). It is

clear here that due diligence, by way of an internet search or

otherwise, would have led Plaintiff to discover that Dr. Hill

worked for the VA.

        Circumstances in this case do not rise to the level of

“extraordinary.” As the Fourth Circuit has said, “Although we

recognize the hardship resulting to the plaintiffs in this case,

we have no choice but to apply the law as written. To accept

plaintiffs’ arguments would be rewriting the FTCA to allow broad,

open-ended exceptions to §§ 2675(a) and 2401(b).” Gould, 905 F.2d

at   747.   Accordingly,      equitable       tolling   should    not   apply   in

Plaintiff’s case. This action is barred by Section 2401(b) of the

FTCA.

                               V.      CONCLUSION

        For the reasons discussed above, the Government’s Motion to

Dismiss     [ECF   No.   4]   is    GRANTED    for   lack   of   subject   matter




                                        11
ECHARD V. USA                                       1:17-CV-206

     MEMORANDUM OPINION AND ORDER GRANTING MOTION TO DISMISS
       FOR LACK OF SUBJECT MATTER JURISDICTION [ECF NO. 4]

jurisdiction. This action DISMISSED WITH PREJUDICE and STRICKEN

from the Court’s active docket.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Memorandum

Opinion and Order to counsel of record.

     DATED: March 30, 2020

                              /s/ Thomas S. Kleeh
                              THOMAS S. KLEEH
                              UNITED STATES DISTRICT JUDGE




                                  12
